453 F.2d 1370
Terry Donald MARTIN, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-3479 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 2, 1972.

Before BELL, DYER, and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The errors asserted under Bruton v. United States, 1968, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476, if errors at all, are harmless beyond a reasonable doubt.  Harrington v. California, 1969, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966